DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-11, 16-24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 March 2022.
Applicant's election with traverse of claims 1-4, 12-15, and 25 in the reply filed on 30 March 2022 is acknowledged.  The traversal is on the ground(s) that no undue search burden exists upon Examiner.  This is not found persuasive because: 1) Examiner performed an election of species under the Unity of Invention Requirements under the PCT Rules, and 2) even though, Examiner finds that the varying species require different search queries to fully determine/consider the varying species thereof.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20150040953 to Kikuta et al (Kikuta).
Regarding claims 1-4 and 25, Kikuta teaches an on-board sensor cleaning device (Fig. 2, part 6) provided for an on-bard sensor including a sensing surface (Fig. 2, generally and at parts 5 and 5c), comprising: an ejection port that ejects fluid toward the sensing surface when the ejection port is disposed outside a sensing range of the on-board sensor (Fig. 15A-C, part 11a; paragraph 114); and a movable nozzle configured to move the ejection port so that a position of an ejection axis of the ejection port changes (Fig. 12, generally and at part 11; paragraph 99); further comprising a fluid pump that continuously supplies fluid to the movable nozzle per a given time (paragraph 41); wherein the movable nozzle is configured to pivot about a pivot axis extending in a direction orthogonal to the sensing surface and eject fluid toward the sensing surface (paragraph 38); wherein the movable nozzle includes a single ejection port (Fig. 3a, part 11a); wherein the movable nozzle had a pivot center provided with a flow passage configured to draw in fluid (Fig. 5, part 10b).

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 12-15, the prior art fails to disclose or make obvious the limitations of claim 12, as dependent upon claim 3, wherein the movable nozzle is configured to eject air, and the on-board sensor cleaning device further comprises a liquid nozzle that ejects liquid toward the sensing surface.  Claims 13-15 depend upon claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711